Citation Nr: 0635070	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as due to asbestos exposure.

2.  Entitlement to Dependents' Educational Assistance 
Benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
August 1957.  The appellant seeks benefits as the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied the appellant entitlement to 
service connection for the cause of the veteran's death and 
denied educational assistance benefits under 38 U.S.C. 
Chapter 35.

In August 2006, the appellant appeared at the RO and offered 
testimony in support of her claim before the undersigned.  A 
transcript of that testimony has been associated with the 
veteran's claims file.  The appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


REMAND

The veteran's death certificate indicates that the veteran 
died in September 1998.  His immediate cause of death was 
carcinoma of the lung.  No autopsy was performed. 

The appellant argues that the veteran was exposed to asbestos 
in service and that exposure resulted in the lung cancer 
implicated in his death.  The veteran's service records show 
that the veteran's military specialty in service was aircraft 
mechanic helper.  It appears from the statement of the case 
that the RO has conceded in-service asbestos exposure based 
on the veteran's service specialty, although the Board is not 
necessarily bound by that finding.

Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, 7.21 notes that that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce lung cancer in addition to other disorders.  See M21-
1, Part VI, 7.21(a), 7-IV- 3; see also Ennis v. Brown, 4 Vet. 
App. 523 (1993).  It is noted that persons with asbestos 
exposure have an increased incidence of lung cancer.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.  M21-1, Part VI, 7.21(b).

However, "neither Manual M21-1 nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000, 65 Fed. Reg. 33422 
(2000).

Review of the claims file leads the Board to conclude that 
the required development has not been accomplished. There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor has there been a VA 
examination with etiology opinion. Such additional 
development is necessary before the Board may properly 
proceed with appellate review.

The appellant's claim of entitlement to Dependents' 
Educational Assistance Benefits pursuant to 38 U.S.C. Chapter 
35 is inextricably intertwined with her claim for service 
connection for the cause of the veteran's death.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991)..

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated the veteran for 
lung pathology prior to his death.  After 
the appellant has signed the appropriate 
releases, those records, to include VA 
medical records of evaluation and 
treatment at VA medical facilities in 
Prescott, Tucson, and Phoenix, Arizona 
not currently of record, should be 
obtained and associated with the claims 
folder.  The appellant should also be 
requested to provide an employment 
history for the veteran before and after 
his service and to state what type of 
work that he performed at any jobs.  All 
attempts to procure records should be 
documented in the claims file.  If 
records identified by the appellant 
cannot be obtained, a notation to that 
effect should be inserted in the claims 
file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

2.  After the foregoing development has 
been completed, arrange to have a 
physician review the veteran's claims 
file and provide an opinion as to whether 
it is at least as likely as not (50 
percent or higher degree of probability) 
that the veteran's lung cancer was 
causally related to his service, to 
include as due to any asbestos exposure 
during service.  Any opinion should be 
explained within the context of the 
available evidence, and the rationale 
should be explained in detail.

3.  Thereafter, readjudicate the 
appellant's claim.  If any benefit sought 
is denied, furnish a supplemental 
statement of the case to the appellant 
and her representative and allow the 
appropriate period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



